Citation Nr: 1416356	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-13 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rate of payment for nonservice-connected pension benefits.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a right leg disorder, to include as secondary to the right ankle disorder.

4.  Entitlement to service connection for a right foot disorder, to include as secondary to the right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by Department of Veterans Affairs (VA) Regional Offices (RO).  By a March 2009 rating decision, the RO in Oakland, California, denied the Veteran's service connection claims.  By a March 2010 decision, the Pension Maintenance Center located at the RO in St. Paul, Minnesota, granted the Veteran nonservice-connected pension benefits at a rate of $77 per month.  The Oakland RO currently has jurisdiction over the Veteran's VA claims folder.

The record reflects, as detailed below, that the Veteran's rate of payment of nonservice-connected pension benefits has been revised on multiple occasions since the initial March 2010 decision.  The Board has reviewed this case to determine whether any increase in the amount of payment of such benefits was warranted at any time during the pendency of this case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The record reflects the Veteran had requested a hearing before a Veterans Law Judge of the Board in conjunction with her appeal.  Such a hearing was scheduled for October 2012, but was rescheduled at the Veteran's request.  More recently, the Veteran sent correspondence in August 2013 withdrawing her hearing request, with additional confirmation of this withdrawal sent through her accredited representative in December 2013.  See 38 C.F.R. § 20.704(e).

The Board also notes that additional evidence is of record regarding the Veteran's nonservice-connected pension claim on the Virtual VA system that was not considered when this case was last adjudicated below via a March 2011 Statement of the Case (SOC).  The Veteran has waived initial consideration by the agency of original jurisdiction (AOJ) of all evidence received since the SOC in accord with 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran's countable income is in excess of that which would permit a higher rate of payment of nonservice-connected pension benefits at any time during the pendency of this case.

2.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right ankle disorder was incurred in or otherwise the result of her active service.

3.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran has a current right leg disorder that was incurred in or otherwise the result of her active service, or is secondary to a service-connected disability.

4.  The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current right foot disorder was incurred in or otherwise the result of her active service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rate of payment of nonservice-connected pension benefits are not met. 38 U.S.C.A. §§ 1503, 1521, 5107 (West 2002); see also 38 C.F.R. §§ 3.3, 3.23, 3.260, 3.261, 3.262, 3.271, 3.272 (2013).  

2.  The criteria for a grant of service connection for a right ankle disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for a grant of service connection for a right leg disorder are not met, to include as secondary to the right ankle disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  The criteria for a grant of service connection for a right foot disorder are not met, to include as secondary to the right ankle disorder.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

In this case, however, the resolution of the nonservice-connected pension claim is based upon the application of uncontested facts to the applicable law regarding the rate of payment of these benefits.  Consequently, no discussion of VA's duties to notify and assist is necessary.   See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (July 23, 2004).  Nevertheless, the Board does take note of the fact that the Veteran was informed her rate of payment of nonservice-connected pension benefits was based upon her countable income.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a notice defect is not prejudicial if it can be demonstrated ... that any defect in notice was cured by actual knowledge on the part of the appellant that certain evidence (i.e., the missing information or evidence needed to substantiate the claim) was required and that the appellant should have provided it.); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Similarly, the Veteran has not indentified any error regarding the calculation of her countable income, or identified any outstanding evidence that would affect this determination.  

The Board adds that general due process considerations have been satisfied regarding the nonservice-connected pension claim.  See 38 C.F.R. § 3.103.  The Veteran has been provided ample opportunity to present evidence and argument in support of this claim, and she has in fact done so to include her April 2010 Notice of Disagreement (NOD).  As detailed in the Introduction, she withdrew her hearing request regarding this appeal.

With respect to the service connection claims, the Board notes that the Veteran was sent pre-adjudication notice as required by Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) via a letter dated in December 2008 which is clearly prior to the March 2009 rating decision.  In pertinent part, this letter informed the Veteran of what was necessary to substantiate a service connection claim, what information and evidence she must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  Consequently, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate these claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  Moreover, as with the nonservice-connected pension claim, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.

In addition, the Board finds that the duty to assist in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of her claims, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  For example, she has not identified any evidence relating the claimed right ankle, right leg, or right foot disorders to her active service.  As already noted, she withdrew her hearing request.  Moreover, she was accorded VA medical examinations in January 2009 and January 2011 which, as detailed below, included opinions that addressed the etiology of the claimed disabilities.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of her medical history based upon review of her VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of these VA examiners, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that these examination are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Nonservice-connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  In this case, the Veteran's basic eligibility for nonservice-connected pension benefits is not in dispute as she has been found eligible for such benefits.  Rather, the dispute in this case is in regard to the rate of payment of these benefits.  

Under the law, pension benefits are paid at the maximum annual pension rate (MAPR) reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), (d)(4). 

In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments.  38 C.F.R. § 3.272 (2013). 

Exclusions from countable income may include unreimbursed medical expenses to the extent that they are in excess of five percent of the applicable maximum annual pension rate.  38 C.F.R. § 3.272(g).  Social Security Administration (SSA) disability and survivor benefits are not excludable from countable income, but welfare benefits, such as supplemental security income (SSI), are excludable from countable income for purposes of improved pension.  See 38 C.F.R. § 3.272; VA ADJUDICATION PROCEDURE MANUAL (M21-MR), Part V.iii.1.I.58.b.

The MAPRs payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21 (2013).

In this case, the Veteran was found entitled to nonservice-connected pension benefits effective from March 1, 2010.  Effective December 1, 2009, the MAPR for nonservice-connected pension benefits for unmarried veterans with no dependents (as in the case here) was $11,830.  Effective December 1, 2011, that MAPR was $12,256.  Effective December 1, 2012, that MAPR was $12,465.  Finally, effective December 1, 2013, that MAPR was $12,652.

In this case, the worksheets showing the calculation of the Veteran's rate of nonservice-connected pension benefits all accurately noted the correct MAPR for that period.  In March 2010, it was determined that the Veteran's countable annual income was $10,899, compared to the applicable MAPR of $11,830; and that she was entitled to nonservice-connected pension benefits at the rate of $77 per month effective March 1, 2010.  In October 2011, the Veteran's countable income for the pertinent period was revised to $10,142, compared to the applicable MAPR of $11,830; and that she was entitled to nonservice-connected pension benefits at the rate of $140 per month effective March 1, 2010.  In August 2012, it was determined that the Veteran's countable income for the period from January 1, 2011, was $11,476, compared to the applicable MAPR of $11,830; and that she was entitled to nonservice-connected pension benefits at the rate of $29 per month effective January 1, 2011.  It was also determined that her countable income for the period from December 1, 2011, was $11,848, compared to the applicable MAPR of $12,256; and that she was entitled to nonservice-connected pension benefits at the rate of $34 per month effective December 1, 2011.  In October 2013, it was determined that the Veteran's countable income for the period from December 1, 2012, was $12,026, compared to the applicable MAPR of $12,465; that her countable income from June 1, 2013, was $12,028 compared to the applicable MAPR of $12,465; and that she was entitled to nonservice-connected pension benefits at the rate of $36 per month effective December 1, 2012.  

The Board observes that the information used to determine the Veteran's countable income included information provided by the Veteran, as well as information from the Social Security Administration (SSA).  Except for the information which resulted in revision of the amount of nonservice-connected pension benefits from $77 to $140 effective from March 1, 2010, the Veteran has not identified any outstanding information regarding her countable income for these relevant periods.  Further, she has not identified any error in the calculation of her countable income based upon the information provided; nor the calculation of her monthly pension rate based upon the difference of her countable income from the applicable MAPR.  The Board's own calculations indicate that the amount of monthly nonservice-connected pension benefits in this case is generally consistent with being the sum of her countable income being subtracted from the applicable MAPR, and then being divided by 12.  Moreover, there is a presumption of regularity of the administrative process that is only rebutted by clear and convincing evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62, 64  (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926); Schoolman v. West, 12 Vet. App. 307, 310   (1999).  In this case, there is no clear and convincing evidence that VA improperly calculated the Veteran's countable income or her rate of payment of nonservice-connected pension benefits based upon the application of her countable income to the applicable MAPR.

The Board acknowledges that the Veteran has indicated, to include in her NOD, that the cost of living in her county was higher and she was worth more.  However, there is no additional allowance for certain living areas in the United States.  As a matter of law, the Veteran cannot receive an additional allowance based on where she lives in the United States.  Stated another way, the Veteran's arguments essentially constitute a theory of equitable relief.  Although the Board is sympathetic to the claim, the Board is without authority to grant it on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

In view of the foregoing, the Board finds that the Veteran has received the proper rate of payment of nonservice-connected pension benefits based upon the application of her undisputed amount of countable income to the relevant MAPR.  As such, she has no legal entitlement to the benefit sought on appeal regarding this claim.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Service connection may also be established for certain chronic diseases such as arthritis that are present to a compensable degree within the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309(a).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that she injured her right ankle while on active duty and has had recurrent problems since service.  She also contends that she developed disabilities of the right leg and foot as secondary to the right ankle disorder to include intimations that they are due to the same in-service injury.

Initially, the Board notes that the Veteran has been diagnosed with arthritis of all of the claimed joints.  For example, the January 2011 VA examination diagnosed chronic right ankle sprain with evidence of mild degenerative arthritis of the right ankle; moderate degenerative arthritis of the right knee; and right foot mild degenerative arthritis.  However, the record does not reflect there were any findings of arthritis within the first post-service year.  Therefore, service connection is not warranted pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  

The Board acknowledges that the Veteran's service treatment records do reflect treatment for right ankle sprain in January and June 1964.  In addition, she was treated for muscle spasms and cramps inside the upper right leg in May 1964; sought treatment at a podiatry clinic in June 1964 for a tight heal; and complained of right foot pain in February 1965.  However, her feet and lower extremities were both clinically evaluated as normal on her August 1966 separation examination.  Moreover, on a concurrent Report of Medical History she checked boxes to indicate she did not have cramps in her legs, "trick" or locked knee, or foot trouble.  In other words, despite prior in-service complaints, the Veteran was not found to have any disability of the right ankle, right leg, or right foot on competent medical examination at the time of her separation from service; and she affirmatively indicated she had no such problems at that time.  Further, there was no competent medical evidence of the claimed disabilities until years after her separation from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board acknowledges that the Veteran is competent, as a lay person, to describe visible symptoms such as pain.  However, competent medical evidence is generally required to diagnose the condition causing such pain.  Further, given the normal findings on the Veteran's separation examination, and lack of medical evidence of the claimed disabilities until years after service, the Board finds that competent medical evidence is required to determine the etiology of the current right ankle, right leg, and right foot disabilities.  Moreover, competent medical evidence is also required to support the claims of secondary service connection as the affect one disability has upon another involves complex medical issues.  This finding is supported by Waters v. Shinseki, 601 F.3d 1274   (Fed. Cir. 2010) in which the Federal Circuit held in the context of a claimant contending secondary service connection that the claimant's own conclusory generalized statement that his service illness caused his present medical problems was not enough to entitle him to a medical examination.  If such a contention is not sufficient to warrant a medical examination, it is clear that it is not sufficient to warrant a grant of service connection.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board also observes that no competent medical evidence is of record which affirmatively supports the Veteran's contentions.  Moreover, the opinions of the January 2009 and January 2011 VA examiners are against these contentions.  Specifically, the January 2009 VA examiner diagnosed the Veteran with right ankle sprain, and opined that it was less likely as not caused by military service.  The examiner noted that the evidence in the claims folder indicates the ankle strain was acute and transitory and healed without any continuing disability; that there was no mention of a chronic disability in her ankle on exit examination; and that there was no evidence in the claims folder to suggest a residual ankle disability existed after the military.

The January 2011 VA examiner opined that the Veteran's current right knee and right foot arthritis were less likely as not caused by her right ankle sprain in the service.  The examiner stated that even though the Veteran's right ankle sprain was at least as  likely as not more severe than Grade-I ankle sprain as she did require immobilization for a few weeks, there was no evidence in the service treatment records that she had a fracture of the right ankle, nor chronic laxity of the right ankle, nor a chronic issue of pain with the right ankle.  The examiner stated that this was due to the fact that within 1.5 years of the strain, she did not re-consult for her right ankle condition, and there was no complaint regarding the right ankle in her separation evaluation.  Consequently, the examiner found it was at least as likely as not that the Veteran's right ankle functional rehabilitation was successful.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, both the January 2009 and January 2011 VA examiners were familiar with the Veteran's medical history based upon review of the VA claims folder and referenced relevant findings therein.  Granted, the January 2009 VA examiner stated there was "one note of treatment in 1964," and there are records showing at least two periods of treatment with one in January and the other in June of that year.  Similarly, the January 2011 VA examiner only referred to the January 1964 episode of treatment, and identified a June 1965 examination as the separation examination when the actual separation examination occurred in August 1966.  In addition, the January 2009 VA examiner did include references to "left" ankle as opposed to the right.  Nevertheless, both examinations accurately noted the fact that there was evidence of in-service treatment for the right ankle in 1964, that there was no documented evidence of ankle problems in the service treatment records after that year, that the ankle was evaluated as normal at separation, and that there was no evidence of treatment for years thereafter.  As such, the Board finds that these examiner were familiar with the essential elements of the Veteran's medical history.

The Board also observes that neither the January 2009 nor the January 2011 VA examiner's opinion was expressed in speculative or equivocal language.  Moreover, both of these opinions were supported by stated rationale consistent with pertinent facts documented in the record to include the normal separation examination and lack of treatment for years thereafter.  Moreover, the Board reiterates that there is no competent medical evidence which explicitly refutes the opinions expressed on these VA examinations.

In view of the foregoing, the Board finds that the aforementioned VA examiners' opinions are persuasive and entitled to significant probative value in the instant case.  As stated above, these examiners found that the Veteran's current right ankle disorder was not etiologically linked to her in-service right ankle problems.  The January 2011 VA examiner also indicated that the current disabilities of the right leg/knee and foot were not etiologically linked to service either.  For example, the Veteran has indicated that the leg and foot disabilities are due to the same in-service injury of the ankle, but the VA examiner essentially concluded there was no residual from this injury.  The Board also notes that the Veteran has provided general contentions that the right leg and foot disabilities are secondary to the right ankle.  However, if service connection is not warranted for the right ankle disorder, then secondary service connection cannot be established for any disability that it caused or aggravated.  Simply put, service connection cannot be established pursuant to 38 C.F.R. § 3.310 for a disability that is secondary to another nonservice-connected disability.  

The Board also finds no other basis for establishing service connection for the claimed disabilities is demonstrated by the evidence of record, to include as secondary to a disability for which service connection has already been established.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran's disabilities of the right ankle, right leg, and right foot were incurred in or otherwise the result of her active service.  The preponderance of the competent medical and other evidence of record is also against a finding that the Veteran's right leg and foot disorders are secondary to a service-connected disability.  As the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to these claims must be denied.


ORDER

Entitlement to an increased rate of payment for nonservice-connected pension benefits is denied.

Service connection for a right ankle disorder is denied.

Service connection for a right leg disorder, to include as secondary to the right ankle disorder, is denied.

Service connection for a right foot disorder, to include as secondary to the right ankle disorder, is denied.




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


